UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. RECOVERY ENERGY, INC. (Exact name of registrant as specified in Charter) NEVADA 333-152571 74-3231613 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1515 Wynkoop Street, Suite 200 Denver, CO80202 (Address of Principal Executive Offices) (303) 951-7920 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements forthe past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FilerxNon-Accelerated FileroSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofAugust 1, 2012: 17,868,506 shares of Common Stock. Recovery Energy, Inc. INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 1 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Control and Procedures 31 PART II– OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits and Reports on Form 8-K 33 SIGNATURES Part 1. Financial Information Item 1. Financial Statements RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, Assets Current assets Cash $ $ Restricted cash Accounts receivable Commodity price derivative receivable - Prepaid assets Total current assets Oil and gas properties (full cost method), at cost: Unevaluated properties Evaluated properties Wells in progress Total oil and gas properties, at cost Less accumulated depreciation, depletion ,amortization, and impairment ) ) Net oil and gas properties, at cost Other assets: Office equipment, net Prepaid advisory fees Deferred financing costs, net Restricted cash and deposits Total other assets Total Assets $ $ The accompanying notes are an integral part of these consolidated financial statements 1 RECOVERY ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, Liabilities and Shareholders' Equity Current liabilities Accounts payable $ $ Commodity price derivative liability - Related party payable - Accrued expenses Short term notes payable Total current liabilities Long term liabilities Asset retirement obligation Term notes payable Convertible notes payable, net of discount Convertible notes conversion derivative liability Total long term liabilities Total liabilities Commitments and contingencies – Note 8 Shareholders’ equity Preferred stock, 10,000,000 authorized, none issued and outstanding - - Common stock, $0.0001 par value: 100,000,000 shares authorized;17,868,506and 17,436,825shares issued and outstandingas of June 30, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 2 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended June 30, Six months ended June 30, Revenue Oil sales $ Gas sales Operating fees Realized gain (loss) of commodityprice derivatives ) ) Unrealized gainson commodity price derivatives Total revenues Costs and expenses Production costs Production taxes General and administrative Depreciation, depletion and amortization Impairment of evaluatedproperties - - - Total costs and expenses Loss from operations ) Other income (expense) ) - ) Convertible notes conversion derivative gain (loss) ) Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements 3 RECOVERY ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, Cash flowsused in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities: Amortization of stock issued for services Share based compensation Impairment of evaluated properties - Change in fair value of commodity price derivatives ) ) Change in fair value of convertibledebentures conversion derivative ) ) Amortization of deferred financing costs, issuance of stock forconvertible debentures interest and accretion of discount Depreciation, depletion and amortization Changes in operating assets and liabilities: Accounts receivable ) ) Other assets ) Accounts payable and other accruals Restricted cash Related party payable ) Accrued expenses ) Net cashused inoperating activities ) ) Cash flowsused ininvesting activities: Additions to unevaluated properties ) ) Sale of unevaluated properties - Investment in operating bonds ) ) Drilling capital expenditures ) ) Additions of office equipment ) ) Net cash used in investing activities ) ) Cash flows provided by financing activities: Proceeds from sale of common stock, units and exercise of warrants - Net change in debts ) ) Proceeds from debts Net cash provided by financing activities Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements 4 RECOVERY ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2012 (UNAUDITED) NOTE 1 – ORGANIZATION Recovery Energy, Inc. (“Recovery”, “ours”, “us” or the “Company”), a Nevada corporation, is an independent oil and gas company engaged in the exploration, development and production of crude oil and natural gas.The Company has conducted its focus on the Denver-Julesburg Basin (“DJ Basin”) where it holds 123,000 net acres located in Wyoming, Colorado, and Nebraska. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited interim consolidated financial statements were prepared by Recovery Energy, Inc. in accordance with generally accepted accounting principles (“GAAP”) in the United States applicable to interim financial statements and reflect all normal recurring adjustments which are, in the opinion of management, necessary to provide a fair statement of the results of operations and financial position for the interim periods.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full fiscal year.Such financial statements conform to the presentation reflected in the Company's Annual Report on Form10-K/A filed with the Securities and Exchange Commission (the "SEC") for the year ended December31, 2011. The current interim period reported herein should be read in conjunction with the financial statements and summary of significant accounting policies and notes included in the Company's Annual Report on Form 10-K/A. All common stock share information is retroactively adjusted for the effect of a 4:1 reverse stock split that was effective October 19, 2011. Reclassification Certain amounts in the December 31, 2011 consolidated financial statements have been reclassified to conform to the June 30, 2012 consolidated financial statement presentation.Such reclassifications had no effect on net income. Principles of Consolidation The accompanying consolidated financial statements include Recovery Energy, Inc. and its wholly−owned subsidiaries Recovery Oil and Gas, LLC, and Recovery Energy Services, LLC.All intercompany accounts and transactions have been eliminated in consolidation.Both subsidiaries were inactive and were dissolved in the fourthquarter of 2011. Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.We evaluate our estimates on an on-going basis and base our estimates on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Although actual results may differ from these estimates under different assumptions or conditions, we believe that our estimates are reasonable.Our most significant financial estimates are associated with our estimated proved oil and gas reserves as well as valuation of common stock used in issuances of common stock,warrants and the valuation of the conversion rights related to the convertible notes payable. 5 Liquidity Cash used in operating activities during the six months ending ended June 30, 2012 was $1.27 million; this use of cash, coupled with the cash used in investing activities, exceeded cash provided by financing activities by $2.24 million, and resulted in a corresponding decrease in cash.This net use of cash also substantially contributed to a $3.35 million decrease in working capital as of June 30, 2012 as compared to working capital as of December 31, 2011. In the immediate term, the Company expects that additional capital will be required to fund its capital budget for 2012, partially to fund some of its ongoing overhead, and to provide additional capital to generally improve its working capital position.In March 2012, the Company secured commitments to fund up to $5.0 million of additional convertible debentures (see Note 7—Loan Agreements).As of June 30, 2012, $ 2.8 million of the amount has been funded.In August 2012, the Company restructured some of the terms of this offering, and completed the $5.0 million offering, resulting in the issuance of $2.2 million in additional convertible debentures (see Note 11—Subsequent Events.) Pursuant to our credit agreements with Hexagon, LLC(“Hexagon”), a substantial portion of our monthly net revenues from our producing properties is required to be used for debt and interest payments.In addition, our debt instruments contain provisions that, absent consent of the lenders, may restrict our ability to raise additional capital.Also, the Hexagon debt is currently due on September 30, 2013, and will need to be extended or retired prior to that date. The Company will continue to pursue alternatives to address its working capital position and capital structure and to provide funding for the balance of its planned 2012 expenditures. Oil and Gas Producing Activities The Company follows the full cost method of accounting for oil and gas operations whereby all costs related to the exploration, development and acquisition of oil and natural gas reserves are capitalized.Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling, developing and completing productive wells and/or plugging and abandoning non-productive wells, and any other costs directly related to acquisition and exploration activities.Proceeds from property sales are generally applied as a credit against capitalized exploration and development costs, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs.A significant alteration would typically involve a sale of 25% or more of proved reserves. Depletion of exploration and development costs and depreciation of production equipment is computed using the units-of-production method based upon estimated proved oil and gas reserves.Costs included in the depletion base to be amortized include (a)all proved capitalized costs including capitalized asset retirement costs net of estimated salvage values, less accumulated depletion, (b)estimated future development cost to be incurred in developing proved reserves; and (c)estimated dismantlement and abandonment costs, net of estimated salvage values, that are not otherwise included in capitalized costs. The costs of unevaluated properties are withheld from the depletion base until it is determined whether or not proved reserves can be assigned to the properties.The properties are reviewed quarterly for impairment.When proved reserves are assigned to such properties or one or more specific properties are deemed to be impaired, the cost of such properties or the amount of the impairment is added to full cost pool which is subject to depletion calculations. Under the full cost method of accounting, capitalized oil and gas property costs less accumulated depletion and net of deferred income taxes may not exceed an amount equal to sum of i.) the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves, plus ii.) the cost of unproved properties not subject to amortization (without regard to estimates of fair value), or estimated fair value, if lower, of unproved properties that are not subject to amortization. Should capitalized costs exceed this ceiling, an impairment expense is recognized. 6 The present value of estimated future net revenues was computed by applying a twelve month average of the first day of the month price of oil and gas to estimated future production of proved oil and gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves (assuming the continuation of existing economic conditions), less any applicable future taxes. The Company recognized impairment charges of $3.27 million during the six ended June 30, 2012. Wells in Progress Wells in progress represent wells that are currently in the process of being drilled or completed or otherwise under evaluation as to their potential to produce oil and gas reserves in commercial quantities.Such wells continue to be classified as wells in progress and withheld from the depletion calculation and the ceiling test until such time as either proved reserves can be assigned, or the wells are otherwise abandoned.Upon either the assignment of proved reserves or abandonment, the costs for these wells are then transferred tothe full cost pool andbecome subject to both depletion and the ceiling test calculations.During the six months ended June 30, 2012, the Company transferred $3.8 million of costs from wells in progress in to the full cost pool. Loss per Common Share Earnings (loss) per share is computed based on the weighted average number of common shares outstanding during the period presented.In addition to common shares outstanding, earnings per share anddiluted loss per share is computed using the weighted-average number of common shares outstanding plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares.Potentially dilutive securities, such as conversion derivatives and stock purchase warrants, are excluded from the calculation when their effect would be anti-dilutive.As of June 30, 2012, a total of 5,638,900 and 2,644,659, respectively of outstanding warrants and derivative shares related to convertible debentures payable have been excluded from the diluted share calculations as they were anti-dilutive as a result of net losses incurred.Accordingly, basic shares equal diluted shares for all periods presented. Recent Accounting Pronouncements The Company evaluates the pronouncements of various authoritative accounting organizations to determine the impact of new GAAP pronouncements and the impact on the Company. In December 2011, the Financial Accounting Standard Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. This ASU requires the Company to disclose both net and gross information about assets and liabilities that have been offset, if any, and the related arrangements. The disclosures under this new guidance are required to be provided retrospectively for all comparative periods presented. The Company is required to implement this guidance effective for the first quarter of fiscal 2014 and does not expect the adoption of ASU 2011-11 to have a material impact on its financial statements. Various other accounting standards updates recently issued, most of which represented technical corrections to the accounting literature or were applicable to specific industries, are not expected to a have a material impact on the Company's financial position, results of operations or cash flows. NOTE 3 – OIL AND GAS PROPERTIES The Company did not complete any major purchases of undeveloped or producing oil and gas properties during the six and three months ended June 30, 2012. Effective December 31, 2011, the Company sold 2,838 net acres of undeveloped leases for consideration of approximately $4.5 million.An initial closing occurred on December 31, 2011, resulting in the Company receiving a cash payment on that date of $3.1 million.The final closing of this transaction occurred during the three months ended March 31, 2012, at which time the Company received additional net proceeds, after deductions of all closing expenses, of $1.4 million. 7 NOTE 4 – WELLS IN PROGRESS As of June 30, 2012, we had four wells in progress, including one well in progress that has been drilled, completed and is pending further evaluation as to its potential to ultimately produce commercial quantities of hydrocarbons. This well is currently carried at a cost of $3.9 million.The Company believes that this well should be ultimately capable of commercial production, but will need to invest additional capital to obtain this status.However, should this well be ultimately plugged and abandoned, all capitalized costs would be transferred to the full cost pool.Given the current status of the ceiling tests as of June 30, 2012, the current carrying costs would exceed the ceiling and partially flow through the income statement as an expense if the well were assumed to be non-productive as of June 30, 2012. Likewise, operations that are being conducted on this well are extending the primary terms of leases that comprise approximately 6,919 net acres and that are currently being carried at a cost of approximately $4.1 million.Absent a successful completion of this well, the lease terms of some or all of these acres may expire in 2013. NOTE 5 - FINANCIAL IN-STRUMENTS AND DERIVATIVES The Company periodically enters into various commodity derivative financial instruments intended to hedge against exposure to market fluctuations of oil prices. As of June 30, 2012, the Company maintained an active commodity swap for 100 barrels per day through December 31, 2012 at a price of $96.25 per barrel, and an additional swap for 100 barrels per day for the period of January 1, 2013 through June 30, 2013 at a price of $106.25 per barrel. The amounts of gains and losses recognized as a result ofour derivative financial instruments were as follows: Three months ended June 30, Six months ended June 30, Realized gain on commodity price derivatives $ $ ) $ $ ) Unrealized gains (loss) on commodity price derivatives $ Realized gains and losses occurs as individual swaps mature and settle.These gains and losses are recorded as income or expenses in the periods during which applicable contracts settle.Swaps which are unsettled as of a balance sheet date are carried at fair market value, either as an asset or liability (See Note 6 —“Fair Value of Financial Instruments”).Unrealized gains and losses result from mark to market changes in the fair value of these derivatives between balance sheet dates. NOTE 6 - FAIR VALUE OF FINANCIAL INSTRUMENTS The Company measures fair value of its financial assets on a three-tier value hierarchy, which prioritizes the inputs, used in the valuation methodologies in measuring fair value: ● Level 1 – Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level 2 – Include other inputs that are directly or indirectly observable in the marketplace. ● Level 3 – Unobservable inputs which are supported by little or no market activity. The fairvalue hierarchy also requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The Company measures its cash equivalents and investments at fair value.The Company’s cash equivalents, short-term investments, accounts receivable, accounts payable, accrued expenses, interest payable and customer deposits are primarily classified within Level 1.Cash equivalents and short-term investments are valued primarily using quoted market prices utilizing market observable inputs. Derivative Instruments The Company determines its estimate of the fair value of derivative instruments using a market approach based on several factors, including quoted market prices in active markets, quotes from third parties, and the credit rating of its counterparty.The Company also performs an internal valuation to ensure the reasonableness of third-party quotes. 8 In evaluating counterparty credit risk, the Company assessed the possibility of whether the counterparty to the derivative would default by failing to make any contractually required payments.The Company considered that the counterparty is of substantial credit quality and has the financial resources and willingness to meet its potential repayment obligations associated with the derivative transactions. At June 30, 2012, the types of derivative instruments utilized by the Company included commodity swaps.The oil derivative markets are highly active.Although the Company’s economic hedges are valued using public indices, the instruments themselves are traded with third-party counterparties and are not openly traded on an exchange.As such, the Company has classified these instruments as Level 2. Asset Retirement Obligation The income valuation technique is utilized determine the fair value of its asset retirement obligation liability at the point of inception by taking into account: 1) the cost of abandoning oil and gas wells, which is based on the Company’s historical experience for similar work, or estimates from independent third-parties; 2) the economic lives of its properties, which are based on estimates from reserve engineers; 3) the inflation rate; and 4) the credit adjusted risk-free rate, which takes into account the Company’s credit risk and the time value of money.Given the unobservable nature of the inputs, the initial measurement of the asset retirement obligation liability is deemed to use Level 3 inputs. Convertible Notes Payable Conversion Feature In February 2011, the Company issued in a private placement $8.40 million aggregate principal amount of three year 8% Senior Secured Convertible Debentures (“Debentures”) with a group of accredited investors.During the six months ended June 30, 2012, the Company issued an additional $2.8 million of convertible debentures, resulting in a total of $11.24 million of Debentures outstanding as of June 30, 2012.As of June 30, 2012, the Debentures are convertible at any time at the holders' option into shares ofour common stock at $4.25 per share, subject to certain adjustments, including the requirement to reset the conversion price based upon any subsequent equity offering at a lower price per share amount.The Company engaged a third party to complete a valuation of this conversion feature as of June 30, 2012 (see Note 7). The valuation was completed using Level 3 inputs. The following table provides a summary of the fair values of assets and liabilities measured at fair value: June 30, 2012 Level 1 Level 2 Level 3 Total Assets Derivative instruments $
